
	
		III
		110th CONGRESS
		2d Session
		S. RES. 507
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2008
			Mr. Schumer submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Supporting the mission and goals of
		  National Crime Victims' Rights week in order to increase public awareness of
		  the rights, needs, and concerns of victims and survivors of crime in the United
		  States.
	
	
		Whereas 23,000,000 Americans are victims of crime each
			 year, and of those, 5,200,000 are victims of violent crime;
		Whereas a just society acknowledges crime's impact on
			 individuals, families, and communities by ensuring that rights, resources, and
			 services are available to help rebuild lives;
		Whereas victims' rights are a critical component of the
			 promise of justice for all, the foundation for our system of
			 justice in the United States;
		Whereas, although our Nation has steadily expanded rights,
			 protections, and services for victims of crime, too many victims are still not
			 able to realize the hope and promise of these gains;
		Whereas we must do better to ensure that services are
			 available for underserved segments of our population, including crime victims
			 with disabilities, victims with mental illness, victims who are teenagers,
			 victims who are elderly, victims in rural areas, and victims in communities of
			 color;
		Whereas observing victims' rights and treating victims
			 with dignity and respect serves the public interest by engaging victims in the
			 justice system, inspiring respect for public authorities, and promoting
			 confidence in public safety;
		Whereas the United States recognizes that we make our
			 homes, neighborhoods, and communities safer and stronger by serving victims of
			 crime and ensuring justice for all;
		Whereas our Nation must strive to protect, expand, and
			 observe crime victims' rights so that there truly is justice for victims and
			 justice for all; and
		Whereas National Crime Victims' Rights Week, April 13
			 through April 19, 2008, provides an opportunity for us to strive to reach the
			 goal of justice for all by ensuring that all victims are afforded their legal
			 rights and provided with assistance as they face the financial, physical, and
			 psychological impact of crime: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 mission and goals of National Crime Victims' Rights Week in order to increase
			 public awareness of the impact of crime on victims and survivors of crime, and
			 of the rights and needs of such victims and survivors; and
			(2)requests the
			 Secretary of the Senate to transmit an enrolled copy of this resolution to the
			 Office for Victims of Crime in the Department of Justice.
			
